776 N.W.2d 113 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mary M. WATERSTONE, Defendant-Appellant.
Docket No. 140294. COA No. 294667.
Supreme Court of Michigan.
January 7, 2010.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 17, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The Court of Appeals shall consider whether the Attorney General's prosecution of the defendant is consistent with the requirements of Michigan Rules of Professional Conduct 1.7, 1.9, and 1.10, and with Attorney General v. Public Service Commission, 243 Mich.App. 487, 625 N.W.2d 16 (2000). We further DIRECT the Court of Appeals to issue an opinion within 56 days of the date of this order. We leave it to the discretion of the Court of Appeals whether to order oral argument or further briefing. We further ORDER that district court proceedings are stayed pending the completion of this appeal. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
CORRIGAN, J., states as follows:
*114 I am not participating because I may be a witness in this case.